           Case 5:19-cv-00078-EJD Document 115-2 Filed 03/24/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
     IN RE INDUCTORS ANTITRUST
11   LITIGATION                                       Case No. 5:19-cv-00078-EJD
12   THIS DOCUMENT RELATES TO:                        [PROPOSED] ORDER GRANTING
                                                      FLEXTRONICS INTERNATIONAL
13   Flextronics International USA, Inc. v. Murata    USA, INC.’S ADMINISTRATIVE
     Manufacturing Co., Ltd. et al., 5:19-cv-00078-   MOTION TO FILE UNDER SEAL
14   EJD                                              PORTIONS OF FLEX’S OPPOSITION
                                                      TO TOKIN’S MOTION TO COMPEL
15                                                    ARBITRATION
16

17

18

19

20

21

22

23

24

25

26

27

28


        [PROPOSED] ORDER GRANTING FLEXTRONICS INTERNATIONAL USA, INC’S ADMINISTRATIVE
                                  MOTION TO FILE UNDER SEAL
             Case 5:19-cv-00078-EJD Document 115-2 Filed 03/24/20 Page 2 of 2



 1          This matter comes before the Court on Flextronics International USA, Inc.’s
 2   Administrative Motion to File Under Seal portions of its Opposition to Tokin’s Motion to Compel
 3
     Arbitration.
 4
            Upon consideration of the administrative motion to seal, the papers submitted in support
 5
     and in response thereto, and good cause appearing, the motion is GRANTED.
 6

 7          IT IS SO ORDERED.

 8   DATED: _______________

 9                                        __________________________________________
                                          HONORABLE EDWARD J. DAVILA
10
                                          UNITED STATES DISTRICT COURT JUDGE
11
     Submitted by:
12
     Dated: March 24, 2020
13
     WILLIAMS MONTGOMERY & JOHN LTD.
14

15   By: /s/ Charles E. Tompkins

16   Charles E. Tompkins, admitted pro hac vice
     cet@willmont.com
17   1200 18th Street NW, Suite 325
     Washington, D.C. 20036
18
     Telephone: (202) 791-9951
19   Facsimile: (312) 630-8586

20   BLOCK & LEVITON LLP
21   By: /s/ Whitney E. Street
22       Whitney E. Street

23   Whitney E. Street (State Bar No. 223870)
     whitney@blockesq.com
24   100 Pine Street, Suite 1250
     San Francisco, CA 94111
25   Telephone: (415) 968-1852
26   Facsimile: (617) 507-6020

27   Attorneys for Flextronics International USA, Inc.

28                                                   -2-
     [PROPOSED] ORDER GRANTING FLEXTRONICS INTERNATIONAL USA, INC’S ADMINISTRATIVE
                               MOTION TO FILE UNDER SEAL
